                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                                     ______

JUSTIN CARNAZ HARDEN,

                    Petitioner,                   Case No. 1:19-cv-509
v.                                                Honorable Paul L. Maloney
S.L. BURT,

                    Respondent.
____________________________/

                                       JUDGMENT

             In accordance with the order entered this day:

             IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE for failure to cure a deficiency.



Dated:   November 6, 2019                         /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
